Citation Nr: 0926524	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
uveitis and cataract with glaucoma, left eye.

2.  Entitlement to an evaluation in excess of 10 percent for 
ptosis, left eye.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION


The appellant is a Veteran who served on active duty from 
May 1966 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the Waco, Texas RO.

In April 2009, the Veteran presented personal testimony 
during a travel board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an evaluation in excess of 10 
percent for ptosis, left eye, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Uveitis and cataract with glaucoma, left eye, is 
presently manifest by legal blindness having only light 
perception in the left eye, pain, and pressure.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for uveitis 
and cataract with glaucoma, left eye, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a 
Diagnostic Codes 6029, 6070 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in September 2005.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in May 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have been satisfied.  Correspondence from the RO dated 
in June 2008 and September 2008 informed the Veteran that he 
needed to show the impact that the worsening of his symptoms 
had on his employment and daily life.  The letter also 
described the requirements of Diagnostic Code 6029, which is 
the Diagnostic Code that provides the evaluation criteria for 
the Veteran's uveitis and cataract with glaucoma, left eye.  
Additionally, in a statement dated in June 2006, the Veteran 
said, "No matter what the rules say (which are confusing), I 
am blind in the left eye and certainly deserve additional 
compensation for the loss of my vision, the pain and 
suffering and aggravation of my problem."  Also, the Veteran 
remarked in his April 2009 personal hearing before the 
undersigned Veterans Law Judge that "it seems kind of 
sickening when somebody says well you can't get a disability 
any more than 30 percent unless you lose your eyeball."  
These statements show that the Veteran had actual knowledge 
of the criteria of the applicable Diagnostic Codes, as he 
offered his opinion regarding their nature and criteria.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

Table V - Ratings for Central Visual Acuity Impairment
[With Diagnostic Code]
 
20/40 
(6/12
)
20/50 
(6/15
)
20/70 
(6/21
)
20/10
0 
(6/30
)
AL* 
20/20
0 
(6/60
)
15/20
0 
(45/6
0)
10/20
0 
(3/60
)
5/200 
(15/6
0)
LPO**
Vision 
in 
one eye
 
 
 
 
 
 
 
 
 
20/40 
(6/12)
0
 
 
 
 
 
 
 
 
20/50 
(6/15)
    1
0 
(6079
)
    1
0 
(6078
)
 
 
 
 
 
 
 
20/70 
(6/21)
    1
0 
(6079
)
    2
0 
(6078
)
    3
0 
(6078
)
 
 
 
 
 
 
20/100 
(6/30)
    1
0 
(6079
)
    2
0 
(6078
)
    3
0 
(6078
)
    5
0 
(6078
)
 
 
 
 
 
20/200 
(6/60)
    2
0 
(6077
)
    3
0 
6076)
    4
0 
(6076
)
    6
0 
(6076
)
    7
0 
(6075
)
 
 
 
 
15/200 
(45/60)
    2
0 
(6077
)
    3
0 
(6076
)
    4
0 
(6076
)
    6
0 
(6076
)
    7
0 
(6075
)
    8
0 
(6075
)
 
 
 
10/200 
(3/60)
    3
0 
(6077
)
    4
0 
(6076
)
    5
0 
(6076
)
    6
0 
(6076
)
    7
0 
(6075
)
    8
0 
(6075
)
    9
0 
(6075
)
 
 
5/200 
(15/60)
    3
0 
(6074
)
    4
0 
(6073
)
    5
0 
(6073
)
    6
0 
(6073
)
    7
0 
(6072
)
    8
0 
(6072
)
    9
0 
(6072
)
     
1005 
(6071
)
 
LPO**
    3
05 
(6070
)
    4
05 
(6069
)
    5
05 
(6069
)
    6
05 
(6069
)
    7
05 
(6068
)
    8
05 
(6068
)
    9
05 
(6068
)
    1
005 
(6067
)
    1
005 
(6062
)
AL* of 
one eye
    4
06 
(6066
)
    5
06 
(6065
)
    6
06 
(6065
)
    6
06 
(6065
)
    7
06 
(6064
)
    8
06 
(6064
)
    9
06 
(6064
)
    1
005 
(6063
)
    1
005 
(6061
)
5Also entitled to special monthly compensation.
6Add 10 percent if artificial eye cannot be worn; also 
entitled to special monthly compensation.
* AL = anatomical loss
** LPO = light perception only
38 C.F.R. § 4.84a (2008).



Ratings for Impairment of Visual Fields
608
0
Visual field defects:
Rating

Homonymous hemianopsia
30

Loss of temporal half of visual field:

    Bilateral
30

    Unilateral
10

    Or evaluate each affected eye as 20/70 (6/21).

Loss of nasal half of visual field:

    Bilateral
10

    Unilateral
10

    Or evaluate each affected eye as 20/50 (6/15).

Loss of inferior half of visual field:

    Bilateral
30

    Unilateral
10

    Or evaluate each affected eye as 20/70(6/21).

Loss of superior half of visual field:

    Bilateral
10

    Unilateral
10

    Or evaluate each affected eye as 20/50(6/15).

Concentric contraction of visual field:

  With remaining field of 5 degrees: 

    Bilateral
100

    Unilateral
30

    Or evaluate each affected eye as 5/200 
(1.5/60).

  With remaining field of 6 to 15 degrees:

    Bilateral
70

    Unilateral
20

    Or evaluate each affected eye as 20/200 
(6/60).

  With remaining field of 16 to 30 degrees:

    Bilateral
50

    Unilateral
10

    Or evaluate each affected eye as 20/100 
(6/30).

  With remaining field of 31 to 45 degrees:

    Bilateral
30

    Unilateral
10

    Or evaluate each affected eye as 20/70 (6/21).

  With remaining field of 46 to 60 degrees:

    Bilateral
10

    Unilateral
10

    Or evaluate each affected eye as 20/50 (6/15).
38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

602
9
Aphakia:
Ratin
g

Bilateral or unilateral
30

NOTE:  The 30 percent rating prescribed for 
aphakia is a minimum rating to be applied to the 
unilateral or bilateral condition and is not to 
be combined with any other rating for impaired 
vision.  When only one eye is aphakic, the eye 
having poorer corrected visual acuity will be 
rated on the basis of its acuity without 
correction.  When both eyes are aphakic, both 
will be rated on corrected vision.  The corrected 
vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  Combined 
ratings for disabilities of the same eye should 
not exceed the amount for total loss of vision of 
that eye unless there is an enucleation or a 
serious cosmetic defect added to the total loss 
of vision.

38 C.F.R. § 4.84a, Diagnostic Code 6029 (2008).


Factual Background and Analysis

In this case, a VA eye clinic record from November 2004 shows 
that the Veteran had corrected visual acuity of 20/40 and 
20/100.  It was noted that the Veteran had mild ptosis on the 
left side, and the diagnosis listed was chronic uveitis left 
eye, pseudophake marked pressure elevation.

In February 2005, a VA ophthalmologist noted that the Veteran 
had no improvement in his visual acuity from his last visit.  
It was noted that his visual acuity was 20/20 in the right 
eye and 20/40 in the left.  A follow-up record from 
March 2005 indicates that the Veteran had uncontrolled 
glaucoma with visual acuity of 20/25+1 and 20/40-1.

Private treatment records from May 2005 show that the Veteran 
underwent the placement of an Ahmed valve tube shunt, scleral 
patch graft, and vitreous prolapse in his left eye.  It was 
noted that the Veteran had end-stage glaucoma, previous 
scleral wound, and vitreous prolapse in his left eye.

A VA eye clinic record from August 2005 reveals that the 
Veteran had secondary glaucoma in his left eye with an Ahmed 
valve.  It was noted that the Veteran's intraocular pressure 
was controlled but his vision had worsened.  His visual 
acuity was noted to be 20/30-1 in the right eye and 20/400 in 
the left.  In September 2005, a VA examiner noted that the 
Veteran's left eye lens was in place and remarked that the 
Veteran's left eye visual acuity was 20/200.

On VA examination in October 2005, it was noted that the 
Veteran had corneal nerve damage and distortion in his left 
eye.  It was further noted that the Veteran's vision had 
decreased in his left eye since receiving and Ahmed valve.  
Visual acuity in the Veteran's right eye uncorrected was 
20/200 near and 20/70 far.  Corrected, his right eye vision 
was 20/30-2 near and 20/30 far.  In his left eye, uncorrected 
and corrected his visual acuity was light perception near and 
hand movement at three feet.  Intraocular pressure was 15 in 
the right eye and 17 in the left.  It was observed that the 
Veteran previously had diplopia, but due to his decrease in 
vision in his left eye, the diplopia had gone away.

The Veteran stated in June 2006 that he was blind in his left 
eye.  He emphasized that he optic nerve damage that was too 
great to consider a cornea transplant.  He recalled that he 
had an Ahmed valve placed in his eye which was very 
bothersome.  He noted that the valve was covered with 
harvested tissue, and he was disturbed by the thought that he 
had tissue from a dead person in his eye.  He remarked that 
he had to massage his eye several times a day to help the 
glaucoma pressure go down.  He said that he had to take four 
medications daily for his eye.  He said that his peripheral 
vision.  He had to curtail his driving, and he needed 
assistance from his wife to drive.  He said that he 
previously enjoyed reading frequently, but reading had become 
troublesome.  He stated that his blindness had caused his 
double vision to go away.  He indicated that his left eye was 
still diseased; he had an implanted lens; his left eyelid was 
lower than normal.  He asserted that he deserved additional 
compensation for his loss of vision, pain, suffering, and 
aggravation of his problem.

On VA examination in July 2007, it was noted that the optic 
nerve in the Veteran's left eye was 95 percent dead.  The 
Veteran reported that he experienced pain if he fell asleep 
and rubbed or hit his left eye.  He said that he could only 
see with his right eye.  Visual acuity in the Veteran's right 
eye uncorrected was 20/200 near and 20/100+1 far.  Corrected, 
his right eye vision was 20/30 near and 20/30 far.  In his 
left eye, uncorrected and corrected his visual acuity was 
<20/800 near and light perception far.  Intraocular pressure 
was 22 in the right eye and 22 in the left eye.  No diplopia 
was noted.  The examiner opined that the Veteran was blind in 
his left eye secondary to optic nerve damage secondary to the 
uveitic glaucoma.

VA treatment notes from April and June 2006 indicate that the 
Veteran had corrected visual acuity of 20/30+2 in the right 
eye and hand motion at two feet in the left eye.  VA 
treatment notes from January and May 2007 show that the 
Veteran had visual acuity of 20/30+2 in his right eye and 
bare hand motion in his left eye.  A note from October 2007 
shows visual acuity of 20/25-3 in the right eye and bare hand 
motion in the left eye.

In March 2008, a VA ophthalmologist noted that the Veteran 
had glaucoma changes in his left eye that had significantly 
advanced since May 2002.  Visual acuity was noted to be 20/30 
in the right eye and light perception in the left eye.  A 
treatment record from August 2008 shows that visual acuity 
was 20/40 in the right eye and light perception in the left 
eye.

The Veteran stated in September 2008 that he had been on 
medications for his eye disease since 1967.  He said that his 
problem had progressed very badly, and his left eyeball was 
in the process of dying.  He remarked that he was in constant 
pain, used experimental drugs, experienced laser surgeries 
and glaucoma, and had a lens replacement.  He said that a 
hole and Ahmed valve was placed in his eye to relieve his eye 
pressure.  He remarked that the valve area was covered with 
harvested tissue.  He said that his vision had been cut in 
half, and objects appeared closer than they actually were.  
He stated that it was dangerous for him to drive, and he was 
startled by people approaching him on his blind side.  He 
said that his ability to read had been cut dramatically, and 
he could no longer enjoy 3-D movies.  He said it was 
difficult to shave, and he had difficulty putting toothpaste 
on his toothbrush.  He noted that he was on five medications.

In April 2009, the Veteran had a personal hearing before the 
undersigned Veterans Law Judge.  He said that his eye was 
very uncomfortable, and he was in constant pain.  He 
described the operation where a stent was placed in his eye.  
He had to use multiple medications for his eye.  He remarked 
that he could not drive his car and had to curtail his 
driving.  He said that his peripheral vision was off.  He had 
to cut down on his reading, and he could not see objects on 
his left side.  He had to drain his eye multiple times a day.  
He recalled enjoying 3-D movies with his granddaughter in the 
past, but he could no longer enjoy them.  Shaving now took 
him 20 minutes.  He said he had to be careful when walking 
through a parking lot because he was afraid of being hit.  He 
said that his peripheral vision was gone.  He said that he 
had light perception in his left eye and was legally blind.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 30 percent is not warranted for the 
Veteran's uveitis and cataract with glaucoma, left eye, at 
any time during the course of this appeal.  The Board notes 
that the Veteran is currently rated at 30 percent for his 
uveitis and cataract with glaucoma, left eye.  According to 
Table V-Ratings for Central Visual Acuity Impairment (listed 
above), the maximum evaluation available for total loss of 
vision in a single eye without an enucleation is 30 percent.  
See 38 C.F.R. § 4.84a (2008).  According to the Ratings for 
Impairment of Field Vision (also listed above), the maximum 
evaluation available for a single eye is 30 percent.  See 38 
C.F.R. § 4.84a (2008).

None of the evidence of record indicates that the Veteran has 
an enucleation.  It appears that although he is legally blind 
and has lost a great deal of his optic nerve, physically, he 
still has his left eye.  Consequently, as the Veteran is at 
the maximum schedular evaluation for loss of vision in the 
left eye without an enucleation, an increased schedular 
evaluation is not warranted.  The Board has considered 
evaluating the Veteran under Diagnostic Codes for Aphakia 
(Diagnostic Code 6029), for Central Visual Acuity Impairment 
(Diagnostic Code 6070), and Impairment of Field Vision 
(Diagnostic Code 6080) and observes that all of these 
Diagnostic Codes allow for a maximum of a 30 percent 
evaluation for having only light perception in a single 
service-connected eye.  Consequently, a higher schedular 
evaluation is not warranted under 38 C.F.R. § 4.84a (2008).

The Board has carefully considered the Veteran's statements 
and testimony regarding how the symptoms of his uveitis and 
cataract with glaucoma, left eye, affect his daily activities 
and life.  Pain and some interference with daily activities 
are accounted for in the Rating Schedule, as the Rating 
Schedule is designed to compensate average impairment in 
earning capacity resulting from impairment.  See 38 C.F.R. § 
4.1 (2008).  Even considering the Veteran's statements, an 
evaluation in excess of 30 percent is unfortunately still not 
warranted, as the Veteran has not had an enucleation.  See 38 
C.F.R. § 4.84a (2008).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating (38 C.F.R. § 3.321).  There is no 
probative evidence of record of either marked interference 
with employment or frequent periods of hospitalization.  The 
Board recognizes that the Veteran's eye disorder symptoms 
cause him difficulties; however, some degree of pain and 
interference with employment is taken into account in the 
regular schedular evaluations.  Therefore, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
uveitis and cataract with glaucoma, left eye, is denied.


REMAND

For an increased-compensation claim, the VCAA requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

The Board notes that correspondence from the RO dated in June 
and September 2008 appeared to satisfy many of the notice 
elements required by Vazquez-Flores v. Peake.  Unfortunately, 
the letters did not fully describe the rating criteria of 
Diagnostic Code 7800.  Consequently, the Veteran has not 
received notice regarding what he needs to show to obtain a 
higher evaluation for his facial disfigurement.  On remand, 
the Veteran should be provided with adequate notice that 
details the requirements of Diagnostic Code 7800.

According to 38 C.F.R. § 4.80 (2008), combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is an 
enucleation or a serious cosmetic defect added to the total 
loss of vision.  The Veteran has indicated through his 
statements and his testimony that the ptosis of his left eye 
constitutes a serious cosmetic defect.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran's last VA examination for 
compensation and pension purposes was administered in 
July 2007.  Unfortunately, this examination did not address 
the Veteran's left eye ptosis and the evaluation criteria 
listed in 38 C.F.R. § 4.118 Diagnostic Code 7800 regarding 
disfigurement of the face.  Consequently, the Veteran should 
be afforded a VA examination which objectively describes the 
symptoms of the Veteran's service-connected ptosis of the 
left eye.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
AMC/RO should ensure that the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002), 38 C.F.R. § 3.159 (2007), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) are fully 
complied with and satisfied.

Specifically, the AMC/RO should send the 
Veteran a letter which details the need 
for him to show a worsening or increase in 
severity of his disability and the effect 
that worsening has on the claimant's 
employment and daily life.  The letter 
should include the rating criteria set out 
by 38 C.F.R. §§ 4.84a Diagnostic Code 
6019, and 4.118 Diagnostic Code 7800 
(2008).

2.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran in connection with 
his claimed disorder since August 2008.  
After the veteran has signed the 
appropriate releases, those records not 
already of record should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo appropriate examination(s) to 
evaluate the current symptomatology of 
the Veteran's service-connected ptosis, 
left eye, to include any facial 
disfigurement.

The entire claims file must be made 
available to the physician(s) performing 
the examination(s).  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
set forth all evaluation/examination 
findings along with the rationale for any 
conclusions reached.

Concerning the ptosis, the examiner is 
requested to describe whether or not 
there is any visible or palpable tissue 
loss.  He is requested to identify the 
presence of either gross distortion or 
asymmetry of the eyes and/or eyelids.  
Additionally, he is asked to identify the 
length and width of any disfigurement.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notification(s), including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her claim.

5.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


